Appeal by defendant from a judgment of the former County Court, Kings County, rendered April 13, 1962 after a jury trial, convicting him of criminally receiving stolen property (Penal Law, § 1308) and imposing sentence upon him as a third felony offender. Judgment reversed on the law and a new trial ordered. The findings of fact in the court below have not been considered. In our opinion, it was reversible error to charge the jury that it could find the defendant guilty if he had “ reason to believe ” or “ should have known ” that the property had been stolen, since the correct test is actual knowledge, not negligence in failing to make reasonable inquiry (People v. Checkman, 284 App. Div. 44). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ. concur.